Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
4.	(currently amended) A neural network composed of a plurality of synaptic devices, wherein:
the neural network has a cross-point array vertically stacked with a plurality of conductive lines intersecting each other,
the conductive lines are stacked in three or more layers,
each of the synaptic devices is configured with two resistive memory devices arranged symmetrically with one of the conductive lines disposed therebetween in the vertical direction,
each of the two resistive memory devices comprises one or more resistance change material layers between the conductive lines intersecting up and down, and
the resistance change material layers comprise a silicon nitride film and a silicon oxide film stacked on an upper or a lower portion of the silicon nitride film.

6.	(currently amended) The neural network composed of a plurality of synaptic devices, wherein:
the neural network has a cross-point array vertically stacked with a plurality of conductive lines intersecting each other,
the conductive lines are stacked in three or more layers,
each of the synaptic devices is configured with two resistive memory devices arranged symmetrically with one of the conductive lines disposed therebetween in the vertical direction,
the conductive lines are divided into three layers of a lower layer, an intermediate layer and an upper layer,
a plurality of lower word lines are arranged in the lower layer,
a plurality of bit lines are arranged to be perpendicular to the lower word lines in the intermediate layer,
a plurality of upper word lines are arranged in parallel with the lower word lines in the upper layer,
each of the two resistive memory devices comprises one or more resistance change material layers between the conductive lines intersecting up and down, and
the resistance change material layers comprise a silicon nitride film and a silicon oxide film stacked on an upper or a lower portion of the silicon nitride film.

8. (currently amended) The method of claim 7, wherein the resistance change material layers comprise a silicon nitride film and at least one of a silicon oxide film, an an upper or a lower portion of the silicon nitride film.

Allowable Subject Matter
Claims 4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824